DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 2-24 have been newly added.
Claims 1-24 are pending.
Applicant’s arguments in the Remarks filed on 09/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al (US 2014/0237522) in view of Muvavarirwa (US 2017/0353768).
Regarding claim 1, Rothschild discloses a method comprising: 
receiving, by a time shift buffer computing device, a content item for delivery to a player device remote from the time shift buffer computing device (¶ [0023]-[0026] and ¶ [0066]); 
generating, at the time shift buffer computing device, a time shift buffer associated with the content item and the player device (¶ [0064]-[0065]); 
recording, by the time shift buffer computing device and in the time shift buffer, the content item in a first format (¶ [0067]-[0068], ¶ [0070] and ¶ [0161]); 
receiving, by the time shift buffer computing device and from the player device, a request for the content item (¶ [0151] and ¶ [0165]); and convert the content item to a format associated with the player device (¶ [0022] and ¶ [0161]-[0163]).
Rothschild discloses the nDVR system may encoding, transcoding and rate-shaping transport streams (¶ [0017]), and converting the stream to the format needed for the device (¶ [0022] and ¶ [0161]), but is silent about sending to a packaging server the content item in the first format and a request to convert the content item from the first format to a second format associated with the player device.
Muvavarirwa discloses a cloud storage system of digital content and delivery to users (¶ [0036]-[0040]). Muvavarirwa discloses recording the content item in a first format; receiving, from the player device, a request for the content item; and sending, based on the request, to a packaging server (packager 216 in Figure 2) the content item in the first format and a request to convert the content item from the first format to a second format associated with the player device (¶ [0103]-[0113]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Rothschild system to include a packaging server for converting requested content from a first format to a second format associated with the player device as taught by Muvavarirwa, so to reduce workloads for nDVR system as a matter of engineering choices.

Regarding claim 2, Rothschild in view of Muvavarirwa discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the packaging server is remote from both the time shift buffer computing device and the player device (Muvavarirwa’s Figure 2).

Regarding claim 3, Rothschild in view of Muvavarirwa discloses the method as discussed in the rejection of claim 1. The combined system further discloses receiving, by the time shift buffer computing device and from the packaging server, the content item in the second format; and sending, by the time shift buffer computing device and to the player device, the content item in the second format (taught by Muvavarirwa; ¶ [0103]-[0113]).

Regarding claim 4, Rothschild in view of Muvavarirwa discloses the method as discussed in the rejection of claim 1. The combined system further discloses causing, by the time shift buffer computing device, the packaging server to send, to the player device, the content item in the second format (taught by Muvavarirwa; Figure 2; ¶ [0141]-[0143]).

Regarding claim 5, Rothschild in view of Muvavarirwa discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the receiving the content item for delivery comprises receiving, from the player device, a request to: pause playback of the content item; fast forward the playback of the content item; or rewind the playback of the content item (taught by Rothschild; ¶ [0104] and ¶ [0147]; and taught by Muvavarirwa; ¶ [0139]).

Regarding claim 7, Rothschild in view of Muvavarirwa discloses the method as discussed in the rejection of claim 1. The combined system further discloses receiving, by the time shift buffer computing device, information indicating one or more of: the player device is outputting a different content item; the player device is powered off; or an application, installed on the player device and outputting the content item, is terminated; and releasing, based on the information, a resource of the time shift buffer (taught by Rothschild; ¶ [0065]-[0066]).

Regarding claims 9-13 and 15, all limitations of claims 9-13 and 15 are analyzed and rejected corresponding to claims 1-5 and 7 respectively.

Regarding claims 17-21 and 23, all limitations of claims 17-21 and 23 are analyzed and rejected corresponding to claims 1-5 and 7 respectively.

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al (US 2014/0237522) in view of Muvavarirwa (US 2017/0353768) as applied to claim 1 above, and further in view of Braun et al (US 10019469).
Regarding claim 6, Rothschild in view of Muvavarirwa discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the generating the time shift buffer (taught by Rothschild; ¶ [0064]-[0065]), but is silent about receiving information indicating a service level associated with the player device; and determining a size of the buffer corresponding to the service level.
Braun discloses receiving information indicating a service level associated with the player device and determining a size of the buffer corresponding to the service level (Col 1 lines 38-67, Col 3 liens 31-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Rothschild and Muvavarirwa with the teaching of Braun, so to enhance storage system with allocating storage size based on service level as a business matter.

Regarding claims 14 and 22, all limitations of claims 14 and 22 are analyzed and rejected corresponding to claim 6.

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al (US 2014/0237522) in view of Muvavarirwa (US 2017/0353768) as applied to claim 1 above, and further in view of Kirsche (US 2008/0118230).
Regarding claim 8, Rothschild in view of Muvavarirwa discloses the method as discussed in the rejection of claim 1. The combined system is silent about after determining that content in the time shift buffer satisfies a threshold, sending a signal to the player device to: record additional content of the content item in a local buffer of the player device; or resume playback of the content item from the time shift buffer.
Kirsche discloses after determining that content in the time shift buffer satisfies a threshold, sending a signal to the player device to: record additional content of the content item in a local buffer of the player device; or resume playback of the content item from the time shift buffer (¶ [0028]-[0031] and ¶ [0036]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Rothschild and Muvavarirwa with the teaching of Kirsche, so to provide a first-in-first-out limited storage capacity of temporary time shift buffer as a matter of designed choices.

Regarding claims 16 and 24, all limitations of claims 16 and 24 are analyzed and rejected corresponding to claim 8.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421